Citation Nr: 0300420	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his physician


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
June 1968.  Thereafter, he served in the National Guard 
from October 1970 to September 1972, with periods of 
active duty training in June 1971 and July 1972.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
denied the veteran's claim of service connection for 
peripheral neuropathy.  In March 2002, the Board ordered 
that further evidentiary development be conducted.  This 
development was completed and appellate review may now be 
conducted. 


FINDING OF FACT

1.  Peripheral neuropathy was first noted decades after 
the veteran's service separation. 

2.  Peripheral neuropathy is attributable to herbicide 
exposure (including diabetes).


CONCLUSION OF LAW

Peripheral neuropathy may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1966 to 
June 1968.  Thereafter, he served in the National Guard 
from October 1970 to September 1972.

A September 1965 pre-induction examination report shows 
that the veteran's neurological system was normal.  On 
separation examination in January 1968, his neurological 
system was again reported as normal. 

An April 1979 VA examination report shows that the veteran 
had no neurological deficits.  Following an examination, 
peripheral neuropathy was not diagnosed.  It was noted 
that nerve conduction studies and electromyography were 
normal.  

A September 1983 private medical record shows diagnostic 
impressions including:  lumbosacral strain; radiculopathy 
of S1 was to be investigated; and status post fracture of 
the left ankle. 

In May 1984, the veteran was examined for VA compensation 
purposes, following which peripheral neuropathy was not 
diagnosed. 

A September 1984 medical record reflects that nerve 
conduction studies revealed evidence of irritability in 
the muscles supplied by L4, L5 on the left, which was 
compatible with radiculopathy of L5, S1, more so on the 
left side.

A January 1998 private medical record reveals that nerve 
conduction studies were suggestive of peripheral 
neuropathy.  

In an October 1999 statement, H.G.L., M.D., indicated that 
the veteran had radiculopathy of L5-S1, irritability in 
the muscles supplied by L4-L5 (left), and lumbosacral 
myositis, among other things.  It was noted that the 
veteran had suffered discomfort and pain since he was in 
the military.  It was noted that he was exposed to Agent 
Orange and that his present condition was directly related 
to such exposure. 

At a March 2001 RO hearing, the veteran's physician 
testified that he had the opportunity to examine the 
veteran and the claims file.  The physician indicated that 
the veteran was suffering from peripheral neuropathy and 
that the veteran had this condition since 1979-1982.  He 
also noted that he first started seeing the veteran in 
1990.  The physician testified that it was his belief that 
the veteran's peripheral neuropathy was related to his 
Agent Orange exposure. 

An August 2002 VA peripheral nerves examination report 
reflects the opinion that the veteran had several 
radiculopathies secondary to back problems.  It was noted 
that the diagnosis of peripheral neuropathy needed to be 
validated by electrodiagnostic testing.  It was noted that 
the veteran had a history of diabetes mellitus which was 
the most common cause of peripheral neuropathies (axonal 
mainly).  The examiner promised a final diagnosis would be 
provided following electrodiagnostic testing.  
Electrodiagnostic testing was later completed and revealed 
evidence which was suggestive of left peroneal neuropathy.

A private medical record, dated in August 2002, reflects 
that nerve conduction studies were compatible with axonal 
neuropathy of the left peroneal nerve, probably secondary 
to an old condition (drop foot in 1971).

An October 2002 addendum to the August 2002 VA examination 
report is to the effect that the claims folder was 
reviewed.  It was noted that neurological findings 
reported in the August 2002 VA examination report were 
secondary to diabetes mellitus and radiculopathies 
associated with herniated discs.  It was noted that the 
findings were not consistent with Agent Orange exposure. 


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
veteran was properly notified of the outcome of the 
November 1999 rating decision and of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the rating decision, statement of the case 
(SOC) (issued in September 2000), and SSOC (issued in 
September 2001) informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service, private, and VA medical 
records have been obtained.  Further, it is noted that the 
veteran was afforded VA evaluations, including in August 
2002.  38 C.F.R. § 3.326.  In sum, VA has done everything 
reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claim.  

The SOC and SSOCs provided notice to the veteran of what 
the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was 
insufficient to award the veteran's claim.  The veteran 
has been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, 
and notice of how his claim were still deficient.  Because 
no additional evidence has been identified by the veteran 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for an organic disease of the nervous system 
will be presumed if manifest to a compensable level within 
one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  If a veteran was exposed to an herbicide agent 
during active military service, the following diseases 
will be presumed to have been incurred in service if 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy (for purposes of this section, the term acute 
and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides 
will be presumed.  His service medical records reflect 
that his neurological system was clinically normal during 
his period of active duty.  There is no evidence 
reflecting complaints, treatment or a diagnosis of 
peripheral neuropathy during active duty.  Further, there 
is absolutely no evidence of a diagnosis of acute or 
subacute peripheral neuropathy or any other evidence of 
transient neuropathy, within weeks or months of his 
presumed exposure to herbicides.  There is no evidence of 
peripheral neuropathy within one year of his service 
discharge.  

The first evidence of peripheral neuropathy is in the late 
1990s, which is several decades after his service 
discharge.  Notably, peripheral neuropathy has never been 
characterized as acute or subacute.  Further, current 
medical evidence continues to show that the veteran has 
peripheral neuropathy; in other words, his peripheral 
neuropathy does not meet the regulatory requirement that 
it resolve within 2 years of its date of onset.  

With regard to the etiology of any current peripheral 
neuropathy, it is noted that an October 1999 statement 
from a private physician is to the effect that the veteran 
first started having discomfort and pain in service, and 
that his current peripheral neuropathy is related to his 
inservice herbicide exposure.  In March 2001, a private 
physician similarly testified at a RO hearing that the 
veteran's peripheral neuropathy was related to his Agent 
Orange exposure.  To the contrary of the aforementioned 
opinions are VA examination reports completed in August 
and October 2002.  The August 2002 VA examination report 
is to the effect that the veteran had several 
radiculopathies which were secondary to his back problems.  
Further, it was noted that diabetes mellitus was a common 
cause of peripheral neuropathy.  More definitively in 
October 2002, a VA examiner opined that based on the 
claims folder and the findings from the August 2002 VA 
examination report, the veteran's neurological findings 
were secondary to diabetes mellitus and his 
radiculopathies were associated with herniated discs.  

The veteran has asserted that he has peripheral neuropathy 
associated with herbicide exposure.  The private and VA 
opinions contained in the folder are remarkably 
inadequate.  However, the private examiners directly 
attribute the peripheral neuropathy to Agent Orange 
exposure.  This is positive evidence.  The VA examiner 
attributes the peripheral neuropathy to diabetes.  (The 
Board can only accept that this VA examiner has seen some 
medical verification that the veteran has diabetes.  If 
this VA examiner has not seen such evidence, then the 
medical opinion is of little probative value.)  Since, 
diabetes is now recognized as a presumptive disorder 
associated with exposure, the result is the same; the 
veteran has peripheral neuropathy associated with Agent 
Orange exposure either directly or due to the development 
of diabetes.




ORDER

Service connection for peripheral neuropathy is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

